DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23, 26, 27, 36, 38, 40, 41 and 50 are canceled.  Claims 24, 25, 28-35, 37, 39 and 42-49 are currently pending.

Priority
	This application is a continuation of 16/721,329, now abandoned, which is a continuation of 16/041,416, now abandoned, which is a continuation of 15,214,187 now U.S. Patent No. 10,071,066, which is a continuation of 14/512,061, now U.S. Patent No. 9,421,264, which claims priority to U.S. Provisional No. 61/971,627 filed on March 28, 2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 25, 28-35, 37, 39 and 42-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,421,264 (Provided on IDS dated November 5, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘264 are substantially overlapping in scope and mutually obvious.
Claims 24, 25, 28-35, 37, 39 and 42-49 of the instant application claim a method of treating a cancer selected from the group consisting of breast cancer brain metastasis that is resistant to an estrogen receptor modulator and is estrogen receptor positive, Astrocytoma, Atypical Teratoid Rhabdoid Tumor (ATRT), Chondrosarcoma, Choroid Plexus Carcinoma, Craniopharyngioma, Ependymoma, Germ Cell Tumor, Glioblastoma, Glioma, Hemangioma, Juvenile Pilocytic Astrocytoma, Medulloblastoma, 
Claims 1-28 of ‘264 claim a method for treating breast cancer brain metastasis that is resistant to an estrogen receptor modulator comprising administering a compound of (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol.  
Thus, the cited claims of the instant application and the cited claims of ‘264 are not patentably distinct.

Claims 24, 25, 28-35, 37, 39 and 42-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,071,066 B2 (Provided on IDS dated November 5, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘066 are substantially overlapping in scope and mutually obvious.
Claims 24, 25, 28-35, 37, 39 and 42-49 of the instant application claim a method of treating a cancer selected from the group consisting of breast cancer brain metastasis that is resistant to an estrogen receptor modulator and is estrogen receptor positive, Astrocytoma, Atypical Teratoid Rhabdoid Tumor (ATRT), Chondrosarcoma, 
Claims 1-10 of ‘066 claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising administering a composition comprising a compound of (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol.  
Although ‘066 does not claim treating breast cancer brain metastasis as claimed in the instant claims, it would have been obvious to a person of ordinary skill in the art to treat breast cancer brain metastasis with RAD1901 since ‘066 claims that RAD1901 is useful for treating breast cancer that is resistant to an estrogen receptor modulator, and the claims of the instant application also recite that the brain metastasis is derived from breast cancer that is also resistant to an estrogen receptor modulator.
Thus, the cited claims of the instant application and the cited claims of ‘066 are mutually obvious and thus not patentably distinct.

Claims 24, 25, 28-35, 37, 39 and 42-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 29 of U.S. Patent No. 10,420,734 B2 (Provided on IDS dated November 5, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘734 and the cited claims of the instant application are substantially overlapping in scope and mutually obvious.
Claims 24, 25, 28-35, 37, 39 and 42-49 of the instant application claim a method of treating a cancer selected from the group consisting of breast cancer brain metastasis that is resistant to an estrogen receptor modulator and is estrogen receptor positive, Astrocytoma, Atypical Teratoid Rhabdoid Tumor (ATRT), Chondrosarcoma, Choroid Plexus Carcinoma, Craniopharyngioma, Ependymoma, Germ Cell Tumor, Glioblastoma, Glioma, Hemangioma, Juvenile Pilocytic Astrocytoma, Medulloblastoma, Meningioma, Neurofibroma, Neuronal and Mixed Neuronal-Glial Tumors, Oligoastrocytoma, Oligodendroglioma, Pineal Tumor, Pituitary Tumor, PNET (primitive neuroectodermal tumor), Schwannoma, and Leptomeningeal metastases in a subject, comprising administering (R)-6-{2-{ethyl[4-(2-ethylaminoethyl) benzyl]amino}-4-methoxypheny}}-5,6, 7,8-tetrahydronaphthalen-2-ol, also known as RAD-1901 or elacestrant.
Claims 1-29 of ‘734 claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising administering a composition comprising a compound of (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol daily as a single dose or multi-dose.  
Although ‘734 does not claim treating breast cancer brain metastasis as claimed in the instant claims, it would have been obvious to a person of ordinary skill in the art to 
Thus, the cited claims of the instant application and the cited claims of ‘734 are mutually obvious and thus not patentably distinct.

Claims 24, 25, 28-35, 37, 39 and 42-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8, 11-16, 18, 19 and 22-24 of copending Application No. 16/549,828 (U.S. Publication No. 2020/0009084 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of copending ‘828 and the cited claims of the instant application are substantially overlapping in scope and mutually obvious.
Claims 24, 25, 28-35, 37, 39 and 42-49 of the instant application claim a method of treating a cancer selected from the group consisting of breast cancer brain metastasis that is resistant to an estrogen receptor modulator and is estrogen receptor positive, Astrocytoma, Atypical Teratoid Rhabdoid Tumor (ATRT), Chondrosarcoma, Choroid Plexus Carcinoma, Craniopharyngioma, Ependymoma, Germ Cell Tumor, Glioblastoma, Glioma, Hemangioma, Juvenile Pilocytic Astrocytoma, Medulloblastoma, Meningioma, Neurofibroma, Neuronal and Mixed Neuronal-Glial Tumors, Oligoastrocytoma, Oligodendroglioma, Pineal Tumor, Pituitary Tumor, PNET (primitive neuroectodermal tumor), Schwannoma, and Leptomeningeal metastases in a subject, 
Claims 4-8, 11-16, 18, 19 and 22-24 of copending ‘828 claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising administering a composition comprising a compound of formula I such as (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol (RAD1901).  
Although copending ‘828 does not claim treating breast cancer brain metastasis as claimed in the instant claims, it would have been obvious to a person of ordinary skill in the art to treat breast cancer brain metastasis with RAD1901 since copending ‘828 claims that RAD1901 is useful for treating breast cancer that is resistant to an estrogen receptor modulator, and the claims of the instant application also recite that the brain metastasis is derived from breast cancer that is also resistant to an estrogen receptor modulator.
Thus, the cited claims of the instant application and the cited claims of copending ‘828 are mutually obvious and thus not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 24, 25, 28-35, 37, 39 and 42-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-31 of copending Application No. 17/558,731. Although the claims at issue are not the cited claims of copending ‘828 and the cited claims of the instant application are substantially overlapping in scope and mutually obvious.
Claims 24, 25, 28-35, 37, 39 and 42-49 of the instant application claim a method of treating a cancer selected from the group consisting of breast cancer brain metastasis that is resistant to an estrogen receptor modulator and is estrogen receptor positive, Astrocytoma, Atypical Teratoid Rhabdoid Tumor (ATRT), Chondrosarcoma, Choroid Plexus Carcinoma, Craniopharyngioma, Ependymoma, Germ Cell Tumor, Glioblastoma, Glioma, Hemangioma, Juvenile Pilocytic Astrocytoma, Medulloblastoma, Meningioma, Neurofibroma, Neuronal and Mixed Neuronal-Glial Tumors, Oligoastrocytoma, Oligodendroglioma, Pineal Tumor, Pituitary Tumor, PNET (primitive neuroectodermal tumor), Schwannoma, and Leptomeningeal metastases in a subject, comprising administering (R)-6-{2-{ethyl[4-(2-ethylaminoethyl) benzyl]amino}-4-methoxypheny}}-5,6, 7,8-tetrahydronaphthalen-2-ol, also known as RAD-1901 or elacestrant.
Claims 17-31 of copending ‘731 claim a method for treating an estrogen receptor positive breast cancer that is resistant to one or more aromatase inhibitor comprising administering a composition comprising a compound of (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol (RAD1901).  
Although copending ‘731 does not claim treating breast cancer brain metastasis as claimed in the instant claims, it would have been obvious to a person of ordinary skill in the art to treat breast cancer brain metastasis with RAD1901 since copending ‘731 
Thus, the cited claims of the instant application and the cited claims of copending ‘731 are mutually obvious and thus not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 45 recite the limitation "wherein the cancer is de novo resistant to the estrogen receptor modulator".  There is insufficient antecedent basis for this limitation in the claims since claims 24 and claims 37 from which claims 31 and 45 depend recites that only the breast cancer bran metastasis is resistant to an estrogen receptor modulator.  Since the estrogen receptor modulator of claims 24 and 37 refer to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 28-30, 37, 39, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Diez et al. GB-2460672A in view of Hamaoka et al. U.S. Patent No. 7,612,114 B2 (Provided on IDS dated November 5, 2020).
Claims 24, 25, 28-30, 37, 39, and 42-44 of the instant application claim a method of treating a cancer selected from the group consisting of breast cancer brain 
Diez et al. teaches the use of one or more cannabinoids in combination with a non-cannabinoid chemotherapeutic agent for the use in the treatment of cancer (abstract and page 1).  Diez et al. teaches that in particular the cancer to be treated is a brain tumor, more particularly a glioma, and more particularly a glioblastoma multiforme (GBM) (abstract, page 1 and 8).  Diez et al. teaches that the non-cannabinoid chemotherapeutic is a selective estrogen receptor modulator (SERM) or an alkylating agent (abstract and page 6).  Diez et al. teaches the selective estrogen receptor modulators are a class of medicines that act upon the estrogen receptor and their action is different in various tissues, thereby granting the possibility to selectively inhibit or stimulate estrogen-like action in various tissues (pages 6-7).  Diez et al. teaches various SERMs including tamoxifen and raloxifene (page 7).  Diez et al. further teaches that the brain tumors to be treated include astrocytoma, ependymoma, medulloblastoma, meningioma, glioma, mixed glioma, oligodendroglioma, pineal region tumors and 
Thus Diez et al. teaches a method of treating brain cancer such as glioma or glioblastoma multiforme, comprising the administration of one or more cannabinoids in combination with a non-cannabinoid chemotherapeutic agent, wherein the non-cannabinoid chemotherapeutic agent is a selective estrogen receptor modulator such as tamoxifen (see claims 1-11 and 15-17).
Diez et al. does not teach administration of RAD-1901.
Hamaoka et al. teaches that the discovery that a number of agents work as estrogen agonists on some tissues (for instance, bone) and as antagonists on other tissues (for instance, mammary gland) has provided for effective treatments for symptoms provoked by a decrease in estrogen or estrogen-dependent diseases (column 3 lines 49-53). Hamaoka et al. further teaches, best known among these so-called selective estrogen receptor modulators (hereinafter referred to as "SERM"), is tamoxifen, which has been demonstrated to be therapeutically useful in the treatment and the prophylaxis of breast cancers, as well as in the decrease in LDL concentration (column 3 lines 53-59). However, as tamoxifen simultaneously has an estrogenic stimulatory action on the uterus, it turned out to increase the risk of endometrial cancer (column 3 lines 59-61).  Hamaoka et al. teaches that a better therapy to treat these estrogen-dependent cancers is an agent, which is an anti-estrogen compound whose estrogen agonist characteristics may be ignored against the proliferating tissue or is completely inexistent (column 2 lines 9-12).

Hamaoka et al. further teaches the compound claimed in the instant application as a specific example of a compound of formula (I) (column 584 example 736).  Hamaoka et al. further specifically teaches estrogen receptor binding affinity for select compounds of formula (I) including example 736 which is the compound claimed in the instant application as compared to tamoxifen, a well-known selective estrogen receptor modulator (columns 669-670 Table 1).   Hamaoka et al. teaches that example 736 has an estrogen receptor binding affinity of 6.0 nm as compared to 140 nm for tamoxifen (Table 1 column 670).  Hamaoka et al. further determines the estrogen agonist and antagonist activity of the compounds therein, wherein the higher the agonist activity, the less it is desirable in the reproduction system, and the antagonist activity demonstrates that the compound is effective in the treatment of cancers whose growth is dependent on steroid hormones in particular breast cancers (column 670 lines 40-46).  Hamaoka et al. teaches that compound 736 has agonist activity of 73 as compared to tamoxifen which is 133 and has antagonist activity of 0.74 nm as compared to 86.1 nm for tamoxifen (column 671 Table 2).  Hamaoka et al. selects two compounds, compounds 736 and 814 to perform additional studies (column 671 line 50-column 674 Table 3).

Hamaoka et al. further teaches that the dosage of the medicinal drug varies depending on the extent of the symptom, age, sex, body weight, administration mode and a salt type, variation in susceptibility to the drug, the specific type of the disease, and the like, but in general, for an adult, it is adequate to administer per day approximately 30 g to 1000 mg, preferably 100 g to 500 mg, more preferably 100 g to 100 mg via an oral administration, and approximately 1 to 3000 g/kg, preferably 3 to 1000 g/kg via injection, respectively, at once or divided into several times (column 99 line 62-column 100 line 4).
Accordingly, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Diez et al. which teaches a method of treating brain cancer such as glioma or prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus claims 30 and 44 of the instant application are rejected since 
With respect to the specific amount of RAD-1901 administered as claimed in instant claims 28 and 42, Hamaoka et al. teaches it is adequate to administer per day approximately 30 g to 1000 mg, preferably 100 g to 500 mg, more preferably 100 g to 100 mg via an oral administration, and approximately 1 to 3000 g/kg, preferably 3 to 1000 g/kg via injection, respectively, at once or divided into several times (column 99 line 62-column 100 line 4).  It is obvious and well within the skill of an ordinary artisan practicing the invention to vary and/or optimize the amount of the compound, to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment of a given disease or condition is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus claims 13-23 of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-23, 26, 27, 36, 38, 40, 41 and 50 are canceled.  Claims 24, 25, 28-35, 37, 39 and 42-49  are rejected.  No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM